Citation Nr: 1236921	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-27 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for left testicular atrophy on an extraschedular basis.

2.  Entitlement to service connection for a lumbar spine disability, claimed as low back pain.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to August 1992 and from March 2004 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for service connection for a low back condition.  In addition, his claim for service connection for left testicular atrophy was granted and an initial noncompensable rating was assigned.

Jurisdiction over this matter was transferred to the Pittsburgh, Pennsylvania RO immediately after the issuance of the January 2008 rating decision.

A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the present appeals.

The Board remanded the instant matters in December 2011.

The issue of entitlement to an initial compensable rating for left testicular atrophy on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's lumbar spine disability and his service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for low back pain in a preadjudication December 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice under Pelegrini.  In addition, this letter provided proper Dingess notice.

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service personnel records, VA treatment records, various private treatment records and the VA examination reports have been obtained.  

In December 2011, the Board remanded the instant claim to allow a VA examination to be conducted to determine the etiology of his claimed low back disorder.  Such an examination was conducted in January 2012.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine Disability Claim

The Veteran contends that he suffers from a lumbar spine disability as a result of work as a cook during service.

A June 1977 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying Report of Medical History (RMH).  In June 1978, the Veteran complained of back pain for the past four days.  He complained of low back pain after lifting a heavy pot in May 1987 and an assessment of a lumbosacral strain was made.  A June 1989 treatment note indicated that he had been involved in a motor vehicle accident and that he complained of back pain; an assessment of mild back strain was made.  A June 1992 service discharge examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying RMH.  He also denied ever having any illness or injury other than those already noted in the June 1992 RMH.

A March 2004 Pre-Deployment Health Assessment found that no referrals were required.  An October 2004 examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying RMH.

A March 2005 Post-Deployment Health Assessment reflected the Veteran's reports of muscle aches during deployment; the nature of these aches was not specified.  A May 2005 service Report of Medical Assessment indicated that the Veteran was cleared from surgery.

Service personnel records indicate that the Veteran served as a cook, shift leader and food service sergeant during service.

An October 2008 private treatment note reflected the Veteran's reports of lumbago for the past two months.  The provider noted that a Magnetic Resonance Imaging (MRI) scan, which was identified as "MR tomography," found that there was a light degree of discogenic protrusion in the "BWS" with degenerative changes of the intervertebral disks.  Beginning osteo chondrosis was found in segment L5-S1 with consecutive moderate degree of neuro foramen stenosing to the right of the segment was also found on the MRI scan.

An August 2009 private treatment note contained diagnoses of degenerative lumbar syndrome and osteochondrosis at L5-S1.

An October 2009 private treatment note reflected the Veteran's reports of occasional lower back pain.

A January 2012 VA Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports of constantly lifting heavy pots and bags while working as a cook during service.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that his diagnosed low back pain was less likely than not incurred in or caused by his service.  Service treatment records document that he was seen for back pain of four days duration in June 1978 and was treated for a lumbosacral strain in May 1987.  He also sustained a mild back strain following a motor vehicle accident in June 1989.  His 1992 retirement discharge examination was negative for recurrent back pains and he had a lumbar MRI scan due to lumbago of two months in 2008.  However, there were no chronic pains after each time he had the back injuries and no exacerbations of back conditions during the years of strenuous military activity and physical training.  In 2008, he presented with low back pain of two months evaluation and one of the MRI report's findings of a "beginning osteo chondrosis was found in segments in LW5-SW1.

In an August 2012 statement, the Veteran wrote that there were numerous occasions during service when he injured his back while working as a cook.  He described sustaining several back injuries in 1978, 1981, 1987 and 2004.

An undated internet article indicated that any form of traumatic injury can cause the spine to degenerate and age faster than it should.  Constant trauma in a job that required continuous standing, bending and/or lifting can also cause damage to the back and neck.  Other factors in the development of spine degeneration disease included a genetic predisposition and lifestyle factors.

The Veteran has a current disability as he has been diagnosed with a variety of lumbar spine disabilities, including degenerative changes.  In order for his lumbar spine disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

No such evidence has been received.  Although the Veteran's service treatment records document complaints of back pain on three occasions, his June 1992 service discharge examination found his spine to be normal.  The clinical evidence is negative for a lumbar spine disability until 2008, more than three years after his last period of active duty service.  A May 2005 Report of Medical Assessment was negative for any findings related to the lumbar spine.  A January 2012 VA examiner opined that the Veteran's lumbar spine disability was less likely than not caused or aggravated by his service.  This opinion was based upon a review of the Veteran's claims file and contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  No other competent medical opinion has been submitted.

The Veteran has, on occasion, alleged a continuity of symptomology regarding his lumbar spine disability.  However, he denied recurrent back pain in a June 1992 RMH.  An October 2008 private treatment note reflected his reports of lumbago for the past two months.  The Board notes the Veteran's arguments in his March 2011 substantive appeal that he did not seek treatment for his lumbar spine disability during service due to a military culture that "looked down" on service members who used the medical services, however, he did not complain of back pain at service discharge or immediately after service discharge when such considerations would no longer be warranted.  Hence, the Veteran's allegations of continuity of symptoms are unsubstantiated accounts from a non-credible claimant and entitled to no probative value.

The Veteran is not competent to opine as to the etiology of his current lumbar spine disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his lumbar spine disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his lumbar spine disability and service are not probative as to this question.

The medical article submitted by the Veteran detailed the various causes of spinal degeneration and indicated that continuous physical activity such as standing and bending can cause damage to the spine.  However, this article lacks probative weight because it does not specifically address the Veteran, to include his medical history documented in the claims file.  In a long line of cases, the CAVC has consistently held that medical treatise evidence that is generic and inconclusive as to the specific facts in a case was insufficient to establish a causal link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999). 

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A.           § 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that arthritis was manifested to a compensable degree prior to the initial assessment of degenerative changes in October 2008. 

As the evidence is against finding a nexus between the Veteran's lumbar spine disability and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability, claimed as low back pain, is denied.


REMAND

In its December 2011 remand, the Board remanded the claim for a compensable rating for left testicular atrophy for consideration of a rating on an extraschedular basis due to the purported interference with the Veteran's employment caused by the disability.  Such consideration was not undertaken on remand.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remand. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for a compensable rating for left testicular atrophy must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a rating on an extraschedular basis in accordance with 38 C.F.R. § 3.321(b)(1).

2.   If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


